John A. Fogleman, Justice, dissenting. Conceding that appellee was not familiar enough with the property to have substantial basis for her testimony as to value, her unfamiliarity with real estate values should not be of any consequence. Arkansas State Highway Commission v. Fowler, 240 Ark. 595, 401 S. W. 2d 1.1 also think that she had the right to rely on hearsay with reference to specific sales. I find nothing in the record showing what consideration actually passed on the Starkey purchase. The state’s evidence on this point was also hearsay. .Even if Mrs. Bane’s testimony did not constitute substantial evidence, I do not agree that the verdict rests on her testimony alone. It is true that Forrest Griswood stated total damages in the sum of $9,965 based on the values before and after condemnation as stated in the majority opinion. In arriving at the value after the taking, however, he included the 18.4 acres taken by appellant at $200 per acre. Appellant concedes in its brief that on the face of the matter, $3,680 should be added to his calculation of damages. The inclusion of this amount in the valuation of the remaining land was an obvious error. In view of the correct instruction given by the trial judge the jury could easily have arrived at its verdict upon the basis of his testimony. This instruction told the jury to ascertain just compensation by determining the fair market value of the whole property immediately before the taking and the fair market value of the remaining property immediately after the condemnation. When the jury applied the court’s instruction, the amount of just compensation it might have found on the basis of Griswood’s testimony could have been as high as $13,645. For this reason I would affirm the judgment.